Title: From George Washington to a Secret Committee of the New York Convention, 13 July 1776
From: Washington, George
To: Secret Committee of the New York Convention

 

⟨Gent⟩lemen
Head Quarters July 13. 1776.

⟨A multiplicity of engagements,⟩ & a continual Pressure ⟨of other concerns, has prevented⟩ proceeding in the Case of the Soldiers confi⟨nd for seditious⟩ & treasonable Practices, but as soon as Time w⟨ill admit⟩ a proper Attention will be paid to it. In the m⟨ean time⟩ I beg Leave to suggest the Propriety of the Authority of ⟨the⟩ Province taking some Steps with Regard to those Pers⟨ons⟩ confined by them for the same Offences. They certainly ⟨are⟩ to be deemed the principals, & Justice to the inferiour Agents while the others pass unnoticed, I observe only excites Compassion & Censure. I am very sensible it is a Case full of Difficulty & Perplexity, & well deserving yr most serious Deliberati[o]n, nor do I entertain a Doubt but the Result will be such as will conduce to the publick Good.
I have some Time ago mentioned to the Body of which you are a Committee the Necessity of falling upon some Measures to remove from the City & its Environs Persons of known Disaffection & Enmity to the Cause of America. The Safety of the Army, the Success of every Enterprize & the Security of all depends so much on adopting the most speedy & effectual Steps ⟨for the Purpose, that I beg Leave again to repeat it, and do most earnestly intreat you to fall⟩ upon som⟨e plan for this Purpose, or give me⟩ your Assistance so to do, as to ⟨remove those disqu⟩ieting & discouraging Apprehensions which ⟨pervade the whole⟩ Army on this Subject—An Suspicion that ⟨there are⟩ many ministereal Agents among us would Justly ⟨alarm⟩ Soldiers of more Experience & Discipline than ours & I fore⟨see⟩ very dangerous Consequences in many Respects if a Remedy to the Evil is not soon & efficaciously applied.
The Removal of the Tory Prisoners confined in the Gaol of this City is a Matter to which I would sollicit your Attention—in every View it appears dangerous & improper. In Case of an Attack & Alarm there can be no Doubt what Part they would take & none can tell what Influence ⟨they⟩ might have.
You will, Gentlmen, do me the ⟨Justice⟩ to believe that nothing but the Importance & Necessity of the Case could induce me

thus to urge these Matters ⟨in which⟩ you have also an immediate & common Inter[e]st.
The Gentlemen appointed to give Passes to Persons ⟨leaving the City, I am informed decline acting—Great Inconvenience will ensue to the Citizens, if this Business⟩ should be committed to ⟨Officers of the Army, who from⟩ their Ignorance of the Inhabitan⟨ts as well as other⟩ Reasons are wholly improper for the Manag⟨ement of it—⟩I should be glad if your Committee will take ⟨this Matter⟩ also into their Considerati[o]n. I am Gentlemen with great Respect ⟨&⟩ Regard Your most Obed. & very Hbble Servt

Go: Washington

